Title: Joseph Wheaton to Thomas Jefferson, 17 January 1814
From: Wheaton, Joseph
To: Jefferson, Thomas


          Excellent Sir  Richmond Jany 17. 1814
          I understand from Mr William Johnson—that he is one of your overseers—and that he has been impressed into the Service of the united States by a Mr Nicholas Nathanl Childers of Manchester Forage Master—Under
			 Col Wm Swan—Qutr Mastr Genl Norfolk—this circumstance came to My knowledge by Settling Johnsons account—Childers had no authority to make any impressment whatever any inconvenience which you May have Suffered from this unauthorized Conduct—Nathaniel Childers is answerable for—. and I am not Chargeable with any impropriety on this office—
          I am Excellent Sir Sincerely & faithfully your obedient Humble ServantJoseph WheatonA, D, Q, M, Genl
        